D.L. v. Sheppard Pratt Health System Inc., et al., No. 38, September Term, 2018. Opinion
by Getty, J.

ACTION—GROUNDS                AND        CONDITIONS              PRECEDENT—MOOT,
HYPOTHETICAL OR ABSTRACT QUESTIONS
The Court of Appeals held that a juvenile’s petition for judicial review of her involuntary
admission was not moot based simply upon her release. The involuntary admission
subjected the juvenile to sufficient possible collateral consequences to justify judicial
review of her involuntary admission, despite her release.
Circuit Court for Howard County
Case No. 13-C-15-103393
Argued: January 4, 2019



                                                                                             IN THE COURT OF APPEALS
                                                                                                  OF MARYLAND

                                                                                                          No. 38

                                                                                                  September Term, 2018


                                                                                                           D.L.

                                                                                                             v.

                                                                                   SHEPPARD PRATT HEALTH SYSTEM, INC., et
                                                                                                   al.,


                                                                                          Barbera, C.J.
                                                                                          *Greene,
                                                                                          McDonald,
                                                                                          Watts,
                                                                                          Hotten,
                                                                                          Getty,
                                                                                          Rodowsky, Lawrence F.
                                                                                             (Senior Judge, Specially Assigned),

                                                                                                            JJ.


                                                                                                   Opinion by Getty, J.


                                                                                          Filed: August 13, 2019

                                                                                   *Greene, J., now retired, participated in the hearing
                                                                                   and conference of this case while active an member
                                                                                   of this Court; after being recalled pursuant to the
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                   Maryland Constitution, Article IV, Section 3A, he
                            2019-08-13 14:23-04:00
                                                                                   also participated in the decision and adoption of this
                                                                                   opinion.

Suzanne C. Johnson, Clerk
       In 2015, an Administrative Law Judge (“ALJ”) involuntarily admitted Petitioner,

D.L., to a facility operated by Respondent, Sheppard Pratt Health Systems, Inc. (“Sheppard

Pratt”) in Ellicott City, Maryland. After D.L. was released from Sheppard Pratt, she filed

a petition for judicial review in the Circuit Court for Howard County challenging her

involuntary admission. Without holding a hearing, the circuit court granted Sheppard

Pratt’s motion to dismiss on grounds of mootness because D.L. had already been released

from the facility. Accordingly, the primary issue within this case is whether judicial review

of an ALJ’s involuntary admission decision is mooted by the juvenile’s release.1

       Ultimately, we hold that D.L. is subject to collateral consequences stemming from

her involuntary admission and, therefore, the circuit court erred in dismissing the case as

moot. In accordance with this determination, we remand the case to the circuit court for

further proceedings on D.L.’s petition for judicial review. Although D.L. also presents us

with an issue of whether the Court of Special Appeals erred in determining she failed to

preserve the capable of repetition yet evading review exception to the mootness doctrine,

we need not resolve this inquiry based on our conclusion regarding collateral

consequences.




1
  We note that D.L. did not present this Court with the meritorious issue of her petition for
judicial review, i.e. whether a less restrictive form of intervention was available.
Therefore, we are merely tasked with determining whether the circuit court erred in
dismissing D.L.’s petition for judicial review as moot. More information on this unique
procedural posture will be provided throughout our analysis.
                                     BACKGROUND

       A fourteen-year-old girl, D.L., presented at the emergency department of MedStar

Southern Maryland Hospital (“MedStar Southern”) with fresh cut wounds along her left

arm stretching from her elbow to her wrist. In addition to the new cuts, the arm of D.L.

displayed scars from prior cuts. D.L. confessed to staff that the superficial wounds and

scars were self-inflicted using a razor blade.

       According to the testimony of Katie Krauch, a hospital representative for Sheppard

Pratt at Ellicott City, before an ALJ, D.L. was brought to MedStar Southern by a police

officer from Prince George’s County. After being examined by two physicians, she was

certified with a “diagnosis of other specified depressive disorder with the following

symptoms, impulsive disturbance in eating and sleeping, poor insight and judgment,

engaging in self-mutilation.”

       Ms. Krauch testified that Dr. Banks, one of the physicians at MedStar Southern who

evaluated D.L., wrote that the patient was in need of institutional inpatient care and

treatment because the she was impulsive, had severely impaired insight and judgment, and

felt helpless and hopeless. In addition, Ms. Krauch summarized the assessment made by

Dr. Banks that

       [D.L.] presents a danger to her own life or [the] life or safety of others
       because the patient is severely depressed and recently engaged in self-
       mutilation which places her at great risk of self-harm. The patient is unable
       to be voluntarily admitted as evidenced by the patient is a minor and in the
       care and custody of [the local Department of Social Services (“DSS”)] and
       [Child Protective Services (“CPS”)]. There is no less restrictive [form of
       intervention] than in-patient psychiatric care available for the patient which



                                                 2
       is consistent with [her] welfare and safety and that the severity of the
       patient’s symptoms places her in need of 24 hour care and supervision[.]2

       Based upon this assessment, D.L. was initially confined to Sheppard Pratt-Ellicott

City on March 26, 2015. The ALJ conducted the hearing at Sheppard Pratt-Ellicott City

on April 7. In addition to the testimony of Ms. Krauch cited above, the attending

psychiatrist, Dr. Laura Seidel, testified. Regarding the need for D.L. to be involuntarily

committed, Dr. Seidel stated that,

       [s]he exhibits symptoms of severe depression where she’s had decreased
       energy, hypersomnia where she’s been in bed pretty much for the past 24
       hours, not participating in the activities and the groups on the unit. Some
       decrease in appetite and she has expressed some hopelessness about, you
       know, the discharge plans that her DSS worker is, is kind of forming with
       myself and the team.

       When the ALJ asked Dr. Seidel whether D.L. represents a danger to herself or

others, Dr. Seidel responded,

       I do, partly because she [ ] has been in [ ] three foster homes and the last one
       that she went in when she finally became hopeless, towards the end she ended
       up going to a store and bought a razor blade and cut herself actually in the
       store, you know, multiple marks on her arms. And I feel like she could be at
       risk of doing that again if she had access to a sharp object and given her level
       of depression and her hopelessness.

Dr. Seidel added her opinion that she did not believe D.L. was a danger to others but only

to herself. Her conclusion was primarily based on D.L.’s earlier self-injurious behavior.




2
  Although the transcript reflects that Ms. Krauch testified that D.L. was “in the care and
custody of DSS and CCS[,]” we believe the reference to “CCS” is the result of a
transcription error. Instead, Ms. Krauch was likely referring to CPS.

                                              3
       Before the ALJ, the primary point of contention was whether a less restrictive form

of intervention was available at the time. When asked, Dr. Seidel testified that she did not

believe such an alternative was available due to a lack of available placement beds. Based

upon her earlier discussions with an individual from the DSS, Dr. Seidel noted that they

were attempting to place D.L. at two alternative facilities, the Berkeley & Eleanor Mann

School and Residential Treatment Center at the Sheppard Pratt Towson Campus (“Mann

RTC”) and Stone Bridge psychiatric respite facility (“Stone Bridge”).3 However, she

indicated that at the time, both facilities lacked an available bed for admission.

       Regarding the availability of space at Mann RTC, Dr. Seidel testified that, “[a]t this

point[,] they’re still working on the insurance authorization but she has been accepted and

we’re hoping that there will be a bed, there is a bed available that the insurance will come

through, you know, by Friday of this week.” Concerning placement at Stone Bridge, she

testified that:

       The other option [ ] presented is [Stone Bridge] . . . which there may be an
       opening today but there may not. [A DSS employee], you know, [ ] would
       look into that if [D.L.] was released but she did not say that there was a
       definite spot at [Stone Bridge] where she could be placed today.


3
  Stone Bridge is a psychiatric respite facility program offered by Brook Lane Health
Services, Inc. which is headquartered in Hagerstown, MD. Mann RTC is a “63-bed
licensed residential treatment center located on [Sheppard Pratt’s] historic campus in
Towson, Maryland” that focuses on the treatment of adolescents with emotional or
behavioral disabilities by providing “24-hour care in a supportive and nurturing
environment.” The Berkeley & Eleanor Mann School and Residential Treatment Center |
Sheppard Pratt Health Systems available at: https://www.sheppardpratt.org/care-
finder/the-berkeley-amp-eleanor-mann-school-and-residential-treatment-center/           (last
visited Aug. 12, 2019). Before the ALJ, Dr. Seidel testified that D.L. had previously stayed
at Mann RTC.

                                              4
However, Dr. Seidel also testified that D.L. did not wish to return to Mann RTC. Instead,

she preferred placement in a therapeutic foster home.

       Based on this testimony, Sheppard Pratt argued that there was no less restrictive

form of intervention available at the time, and, therefore involuntary admission was

appropriate under § 10-617(a)(5) of the Health–General Article (“HG”).           Whether an

institution offers a form of intervention rightfully considered a less restrictive alternative

form of intervention generally depends upon the level of supervision and security within

an institution and the extent to which a patient retains individual autonomy. In-patient

facilities such as foster care, therapeutic foster care, group homes, independent/alternative

living programs, residential treatment centers, behavioral programs, and, in some

situations, out-patient care are considered less restrictive forms of intervention compared

to psychiatric hospitals. See generally 2018 Data Resource Guide, Section IV: Committed

Programs, Maryland Department of Juvenile Services at 139-140, 160, available at:

https://djs.maryland.gov/Documents/DRG/Data_Resource_Guide_FY2018_full_book.pd

f (last visited Aug. 12, 2019) (outlining and explaining the types of psychological treatment

programs available to adolescents within the State). Accordingly, in the instant appeal,

Mann RTC and Stone Bridge both constitute less restrictive forms of intervention when

compared to involuntary admission at Sheppard Pratt.

       The ALJ concluded that there was clear and convincing evidence that D.L.: (i) was

diagnosed with major depressive disorder; (ii) presented a danger to her own life and

safety; (iii) was in need of institutional care or treatment; (iv) was insufficiently assisted

under her current placement in therapeutic foster care; and (v) if released, there was a

                                              5
substantial likelihood that she would resort to self-injurious behavior again in the future.

In addition, the ALJ concluded that there was clear and convincing evidence that no less

restrictive form of intervention, consistent with D.L.’s welfare, was available at the time.

On this issue, the ALJ commented, “I have the possibility that something might or might

not be available today. That is not clear and convincing that [a less restrictive form of]

intervention is available.”

       Subsequently, D.L. filed a petition for judicial review of the ALJ’s decision,

pursuant to HG § 10-633, in the Circuit Court for Howard County on May 1, 2015. In her

petition for judicial review, the sole issue presented was whether there was sufficient

evidence that no less restrictive form of intervention was available. In response, on June

18, 2015, Sheppard Pratt filed a motion to dismiss alleging that the controversy was moot

because D.L. had been released from Sheppard Pratt on April 10, 2015. Thereafter, the

parties exchanged numerous responsive motions.4 Subsequently, the circuit court granted

Sheppard Pratt’s motion to dismiss, without holding a hearing, in an order dated July 28,

2015 on the basis that the case was moot due to D.L.’s release.


4
  The responsive motions included: (i) “[Sheppard Pratt’s] Memorandum. . . in Support of
Motion to Dismiss”; (ii) “[D.L.’s] Answer to Motion to Dismiss”; (iii) “[Sheppard Pratt’s]
Reply Memorandum . . . in Support of Motion to Dismiss”; (iv) “[D.L.’s] Motion to Strike
Motion to Dismiss”; (v) “[Sheppard Pratt’s] Memorandum . . . In Opposition to Petitioner’s
Motion to Strike Motion to Dismiss”; (vi) “[D.L.’s] Response to Memorandum of
Sheppard Pratt Health System in Opposition to Petitioner’s Motion to Strike Motion to
Dismiss”; (vii) “[D.L.’s] Motion to Strike [Sheppard Pratt’s] Reply Memorandum in
Support of Motion to Dismiss”; (viii) “[Sheppard Pratt’s] Response to Petitioner’s Motion
to Strike Sheppard Pratt’s Reply Memorandum in Support of Motion to Dismiss”; (ix)
“[Sheppard Pratt’s] Memorandum of Law in Opposition to Petition for Judicial Review”;
and (x) D.L.’s request for postponement.

                                             6
       D.L. then filed a motion to alter or amend the circuit court’s order in which she

argued that the circuit court erred by dismissing her petition for judicial review on August

12, 2015 without holding a merits hearing. Specifically, she argued that she was entitled

to a hearing on the merits under Maryland Rule 7-208(b) that provides that after the record

associated with an administrative law judge’s decision is filed in the circuit court, the court

shall set a date for a “hearing on the merits.” The circuit court disagreed and again without

holding a hearing issued an order dated September 15, 2015, that denied D.L.’s motion to

alter or amend. Following D.L.’s first motion to alter or amend, but preceding the circuit

court’s disposition on the motion, D.L. filed a second motion to alter or amend on August

24, 2015 arguing that the circuit court erred in denying her motion to strike Sheppard Pratt’s

“Reply Memorandum in Support of Motion to Dismiss[.]” The circuit court denied her

second motion to alter or amend on October 5, 2015. On October 16, 2015, D.L. filed a

notice of appeal in the circuit court to appeal its decision to the Court of Special Appeals.

       Before the intermediate appellate court, the parties filed a joint motion to remand

the case to the circuit court. The motion was primarily based on the circuit court’s failure

to hold a hearing in the case. Paragraph 12 of the motion provided the basis on which the

parties agreed remand was warranted:

       The parties are in accord that justice will be served by remanding the matter
       [to] the Circuit Court for a hearing. In particular, the parties request a remand
       for the Circuit Court to first consider after argument Appellee Sheppard Pratt
       Health[] System’s Motion to Dismiss. Thereafter, depending on the
       disposition of that motion, the Circuit Court may also consider after
       argument [D.L.]’s Petition for Judicial Review.




                                              7
The parties also stipulated in the motion that no further briefing was required and that the

court should remand solely for the purposes of conducting a hearing. On May 9, 2016, the

Court of Special Appeals granted the motion, stayed the appeal, and remanded “for the

limited purpose of conducting a hearing on the motion filed by [Sheppard Pratt.]”

       On October 13, 2016, in accordance with the intermediate appellate court’s remand,

the circuit court held a hearing on Sheppard Pratt’s motion to dismiss. Therein, the circuit

court judge commented that it was unclear what was before him due to the unusual

procedural posture of the case. The judge explained that motions to dismiss originating

from administrative appeals are rather uncommon and expressed confusion over what

materials are encompassed in the record and should rightfully be considered.

       The hearing transcript reveals that there was also an issue as to the scope of the

circuit court’s review on remand. Counsel for D.L. argued that she was entitled to a hearing

on the merits and that dismissal based on mootness is inappropriate within the context of

judicial review of involuntary admission decisions. In addition, counsel for D.L. made an

additional argument indicating that the potential of collateral consequences stemming from

involuntary admissions may overcome mootness. In contrast, Sheppard Pratt argued that

the hearing was limited to mootness, D.L. had been released from commitment, the case

lacked a justiciable controversy, and therefore the circuit court’s earlier dismissal as moot

was warranted. In reference to the scope of the hearing, the judge commented several times

that the remand was limited in nature:

       Because I think the only thing I’m authorized to do today is to conduct a
       hearing on the issue of mootness


                                             8
                                                  ***

       Quite frankly, when I review the transcript [of the ALJ hearing], it does seem
       to me that [Sheppard Pratt presented sufficient evidence that no less
       restrictive form of intervention was available]. But I’m just here to make a
       determination as to whether or not the case has become moot because she
       was discharged three days later.

                                                  ***

       But would you agree with me that, that the remand in this particular case was
       very specific and narrow in that I was directed to conduct a hearing
       essentially on the issue of the Motion to Dismiss.


       On November 4, 2016, the circuit court issued its memorandum and order. Therein,

the court analyzed two questions: (i) whether D.L.’s petition for judicial review was moot;

and (ii) if the petition was moot, should Sheppard Pratt’s motion to dismiss be granted?

The circuit court first found that D.L.’s petition was moot because she had already been

released. The circuit court commented, “[t]he only status of which [D.L.] complains no

longer exists. Under these facts and circumstances, [D.L.]’s Petition is moot.”

       Second, the court analyzed whether the public interest exception to the mootness

doctrine applied. Relying primarily on Lloyd v. Supervisors of Elections, the circuit court

determined that the public interest exception was not implicated. 206 Md. 36, 42—43

(1954). In particular, the circuit court determined that D.L. presented insufficient evidence

that the matter would frequently recur. Accordingly, the circuit court’s order granted

Sheppard Pratt’s motion to dismiss and dismissed the case. On November 28, 2016, D.L.

filed a notice of appeal in the circuit court and appealed its second dismissal of her petition

for judicial review to the Court of Special Appeals.


                                              9
       In an unreported opinion dated February 12, 2018, the intermediate appellate court

affirmed the judgment of the circuit court and held that the case was moot. In re D.L., No.

2463 Sept. Term, 2015, 2016 WL 7159506 (Md. Ct. Spec. App. Dec. 8, 2016). Rather than

dismissing the appeal by order, the Court of Special Appeals considered mootness on its

merits including arguments concerning collateral consequences and exceptions to the

mootness doctrine.5 The primary thrust of the Court of Special Appeals’ analysis was

whether possible collateral consequences existed because of D.L.’s involuntary admission.

The court considered several areas in which D.L. alleged the existence of collateral

consequences including restrictions on future employment, firearm ownership, driving

license privileges, immigration, and the social stigmatization of mental illness. Ultimately,

however, the court held that any possible collateral consequences originating from D.L.’s

involuntary admission already existed because of her prior stay at Mann RTC. Second, the

court held that the public concern exception to the mootness doctrine was inapplicable and

arguments concerning the capable of repetition, yet evading review exception were not

made in the courts below and therefore, not properly preserved.

       Subsequently, D.L. petitioned this court for writ of certiorari, which we granted.

D.L. v. Sheppard Pratt Health System, 461 Md. 480 (2018). In her petition for writ of

certiorari, D.L. presents us with two questions for review:




5
  See In re Kaela C., 394 Md. 432, 452—53 (2006) (indicating that, based on a prohibition
against offering advisory opinions, courts rarely address mootness on its merits and
frequently dismiss such appeals by order).

                                             10
       1. Did the Court of Special Appeals err in concluding that D.L.’s challenge
          to her involuntary admission was moot and, alternatively, that no
          exception to the mootness doctrine applied?

       2. Did the Court of Special Appeals err in concluding that the applicability
          of the capable-of-repetition-yet-evading-review exception to the
          mootness doctrine was not preserved for appellate review?

                                 STANDARD OF REVIEW

       When reviewing the grant of a motion to dismiss, the appropriate standard of review

“is whether the trial court was legally correct.” Blackstone v. Sharma, 461 Md. 87, 110

(2018) (quoting Davis v. Frostburg Facility Operations, LLC, 457 Md. 275, 284 (2018)).

Therefore, “[w]e review the grant of a motion to dismiss de novo. We will affirm the

circuit court’s judgment ‘on any ground adequately shown by the record, even one upon

which the circuit court has not relied or one that the parties have not raised.’” Sutton v.

FedFirst Fin. Corp., 226 Md. App. 46, 74 (2015) (citations omitted), cert. denied, Sutton

v. FedFirst Fin., 446 Md. 293 (2016).

                                        DISCUSSION

       We begin our analysis with a brief discussion of the procedural framework

surrounding involuntary admissions. Title 10 Subtitle 6 of the Health–General Article

(“HG”) regulates the admissions of individuals, either voluntary or involuntary, to certain

facilities. Pursuant to HG § 10-613, an involuntary admission “includes every admission

of a minor to a State facility unless the admission is [ ] voluntary[.]” HG § 10-613. A

“facility” is statutorily defined as “any public or private clinic, hospital, or other institution

that provides or purports to provide treatment or other services for individuals who have



                                               11
mental disorders.”    HG § 10-101(g)(1).6       Before an individual can be involuntarily

admitted, several statutorily enumerated factors must be met. HG § 10-617(a), in pertinent

part, provides these factors and limits the applicability of involuntary admission to

situations where,

       (1) The individual has a mental disorder;

       (2) The individual needs inpatient care or treatment;

       (3) The individual presents a danger to the life or safety of the individual or
           of others;

       (4) The individual is unable or unwilling to be admitted voluntarily; and

       (5) There is no available less restrictive form of intervention that is consistent
           with the welfare and safety of the individual.

       In the present appeal, D.L. sought judicial review of the ALJ’s admission decision

with respect to only one of these factors—the fifth. In other words, D.L. presented only

one issue in her petition for judicial review: whether there was sufficient evidence

presented to the ALJ that no less restrictive form of intervention was available. We now

turn our analysis to a consideration of the mootness doctrine generally and application and

analysis of the collateral consequences doctrine.

       Generally, a case is moot if no controversy exists between the parties or “when the

court can no longer fashion an effective remedy.” In re Kaela C., 394 Md. 432, 452 (2006);

Adkins v. State, 324 Md. 641, 646 (1991). This Court’s reluctance to hear moot cases stems



6
 The provision specifically notes that Veterans’ Administration Hospitals do not constitute
“facilities.” HG § 10-101(g)(2).

                                              12
from the prohibition against offering advisory opinions. In re Kaela C., 394 Md. at 452

(citing In re Rosa A. Riddlemoser, 317 Md. 496, 502 (1989)). However, there are several

cases in which an appeal can ostensibly appear moot, yet appellate review is warranted.

First, mootness will not preclude appellate review in situations where a party can

demonstrate that collateral consequences flow from the lower court’s disposition. Adkins,
324 Md. at 645—46. See also Lane v. Williams, 455 U.S. 624, 632 (1982). Second, there

are several exceptions to the mootness doctrine of which two are applicable in the instant

appeal, namely the capable of repetition yet evading review and the public concern

exceptions. However, as we conclude that D.L. faces collateral consequences stemming

from her involuntary admission, we need not analyze these exceptions to the mootness

doctrine.

       The collateral consequences doctrine was first adopted by the Supreme Court in

1943. See St. Pierre v. U.S., 319 U.S. 41, 42 (1943). In St. Pierre, a defendant confessed

to embezzlement while testifying before a grand jury but declined to disclose the identity

of the individual from whom he embezzled. Id. As a result, the district court held the

defendant in contempt and sentenced him to five months imprisonment. Id. On appeal,

the United States Court of Appeals for the Second Circuit affirmed the district court’s

judgment. Id. Despite his release from custody, the defendant then filed a petition for writ

of certiorari with the Supreme Court raising issues regarding the constitutional privilege

against self-compelled incrimination. Id. The Court held the defendant’s challenge was

moot commenting:



                                            13
       On the argument it was conceded that petitioner had fully served his sentence
       before certiorari was granted. We are of opinion that the case is moot
       because, after petitioner’s service of his sentence and its expiration, there was
       no longer a subject matter on which the judgment of this Court could operate.
       A federal court is without power to decide moot questions or to give advisory
       opinions which cannot affect the rights of the litigants in the case before it.
       The sentence cannot be enlarged by this Court’s judgment, and reversal of
       the judgment below cannot operate to undo what has been done or restore to
       petitioner the penalty of the term of imprisonment which he has served. Nor
       has petitioner shown that under either state or federal law further
       penalties or disabilities can be imposed on him as a result of the
       judgment which has now been satisfied. In these respects the case differs
       from that of an injunction whose command continues to operate in futuro
       even though obeyed.

St. Pierre, 319 U.S. at 42–43 (emphasis added) (citations omitted). The emphasized text

represents the emergence of the collateral consequences doctrine. 7

       Three years after its decision in St. Pierre, the Supreme Court further developed the

collateral consequences doctrine hinted at in its earlier opinion. See Fiswick v. United

States, 329 U.S. 211, 213 (1946). In Fiswick, several German nationals were convicted of

conspiring to defraud the United States government. Id. Prior to judicial review, one of

the defendants was released from custody. Id. at 229. Ultimately, the Supreme Court held

that the defendant’s challenge to his conspiracy conviction was not moot because of the

potential collateral consequences stemming from it. Id. at 221. Particularly, the Supreme

Court determined that, due to Mr. Fiswick’s status as an “alien[,]” he could be subjected to

deportation for committing a crime involving moral turpitude within five years after his

entry into the United States. Id.


7
 At this point in time, the collateral consequences doctrine had yet to develop its current
moniker.

                                              14
       The Supreme Court commented that there were several other consequences

stemming from Mr. Fiswick’s conviction including potential deportation, limiting his

ability to become naturalized, his voting rights, his ability to hold public office, and his

ability to participate on a federal jury. Id. at 222. Therefore, based on these consequences

stemming from Mr. Fiswick’s conviction, the Supreme Court commented that “[i]n no

practical sense, [ ] can Fiswick’s case be said to be moot.” Id.

       Next, the Supreme Court considered whether a defendant who served his sentence

on a federal conviction, but was then convicted on state charges and subject to a longer

sentence based on his prior federal conviction, was “entitled to an opportunity to attempt

to show that his conviction was invalid” through a writ of coram nobis. See U.S. v. Morgan,

346 U.S. 502, 511—512 (1954). The Court reasoned that the defendant’s sentence was not

moot even though “the term has been served, [because] the results of the conviction may

persist. Subsequent convictions may carry heavier penalties, civil rights may be affected.”

Id. at 512—13.

       Subsequently, the collateral consequences doctrine emerged and was formally

named in Pollard v. United States, 352 U.S. 354, 358 (1957). In that case, a defendant

sought review of the validity of a probation order entered when he was not present in the

courtroom. Id. at 356. The defendant was later sentenced to incarceration based upon a

subsequent violation of his probation as initially ordered. Id. at 357. However, he had

been released from detention after the Supreme Court granted his petition for certiorari.

Id. at 358. Therefore, on this issue, the Supreme Court determined that there were

sufficient collateral consequences to overcome the mootness that characterized the case.

                                             15
Id. The Court commented, “that convictions may entail collateral legal disadvantages in

the future” and concluded that “[t]he possibility of consequences collateral to the

imposition of sentence is sufficiently substantial to justify our dealing with the merits.” Id.

(citing Morgan, 346 U.S. at 512—13 and Fiswick, 329 U.S. at 220—23.)

       The Supreme Court subsequently refined and expanded the collateral consequences

doctrine. In Carafas v. Lavallee, the Supreme Court held that an appeal was not moot

where a defendant had served his sentence and was released while his petition for habeas

corpus had yet to be adjudicated. 391 U.S. 234, 237—38 (1968). In considering the

potential collateral consequences stemming from the defendant’s conviction, the Supreme

Court cited several:

       In consequence of his conviction, he cannot engage in certain businesses; he
       cannot serve as an official of a labor union for a specified period of time; he
       cannot vote in any election held in New York State; he cannot serve as a
       juror. Because of these ‘disabilities or burdens (which) may flow from’
       petitioner’s conviction, he has ‘a substantial stake in the judgment of
       conviction which survives the satisfaction of the sentence imposed on him.’
       On account of these ‘collateral consequences,’ the case is not moot.

Id. at 237—38 (citations and footnotes omitted).

       Less than a month later, the Supreme Court recognized in Sibron v. New York “the

obvious fact of life that most criminal convictions do in fact entail adverse collateral legal

consequences.” 392 U.S. 40, 55 (1968). In addition, the Supreme Court defined the

standard with respect to collateral consequences indicating that there need only be a

possibility of collateral consequence to justify overlooking the mootness of a case. Id. In

Sibron, the Supreme Court was tasked with determining whether a pre-trial motion to

suppress evidence seized was moot where the defendant had served the entirety of his

                                              16
sentence. Id. at 45—49. The Supreme Court ultimately held that the case was not moot

because of the potential collateral consequences that may flow from his prior conviction.

Id. at 51, 56. Specifically, the Supreme Court noted that a New York statute would permit

the State to impeach his character with evidence of his prior conviction if, in any

subsequent criminal proceeding, he put his character at issue. Id. at 56. In addition, under

another New York statute, trial judges were permitted to consider a defendant’s prior

convictions when sentencing for subsequent convictions. Id.

       Subsequently, the Supreme Court further addressed the limits of collateral

consequences in overcoming mootness. In Lane v. Williams, two defendants were arrested

and pleaded guilty to unrelated Illinois burglary prosecutions. 455 U.S. 624, 624 (1982).

At the time, the offense carried with it a mandatory three-year parole term. Id. However,

neither of the defendants were informed at their respective plea hearings of the mandatory

parole term. Id. Subsequently, both defendants completed their sentences, were released,

and then later reincarcerated based upon parole violations. Id. While serving their

sentences, the defendants filed petitions for federal habeas corpus in which they urged the

court to release them immediately. Id. at 628. The United States District Court for the

Northern District of Illinois granted both defendants’ petitions, released them, and issued

an order that their mandatory parole terms were void. Id. at 627—28. On appeal, the

United States Court of Appeals for the Seventh Circuit determined that the case was not

moot and reversed the decision of the district court, holding that the defendants had not

exhausted all available state remedies. Id. at 629. Primarily, the court determined that the



                                            17
appeal was not moot due to the potential collateral consequences stemming from the

underlying parole violations. Id.

       Ultimately, the Supreme Court held that the appeal was moot and the alleged

collateral consequences were insufficient to justify overcoming mootness. Id. at 632—33.

In reaching its conclusion the Court commented:

       No civil disabilities such as those present in Carafas result from a finding that an
       individual has violated parole. At most, certain non-statutory consequences may
       occur; employment prospects, or the sentence imposed in a future criminal
       proceeding, could be affected. The discretionary decisions that are made by an
       employer or a sentencing judge, however, are not governed by the mere presence or
       absence of a recorded violation of parole; these decisions may take into
       consideration, and are more directly influenced by, the underlying conduct that
       formed the basis for the parole violation. Any disabilities that flow from whatever
       respondents did to evoke revocation of parole are not removed-or even affected-by
       a District Court order that simply recites that their parole terms are “void.”

Id. (citations and footnotes omitted).

       Maryland has also interpreted and applied the collateral consequences doctrine and,

in some cases, the prospect of such consequences have resulted in an appeal not being

considered moot. In Adkins v. State, this Court considered “whether an appeal from an

order revoking a defendant’s probation and reimposing the previously suspended sentence

is rendered moot by that defendant’s completing service of his sentence while the appeal

is pending.” 324 Md. 641, 642 (1991). Therein, we echoed the framework set forth by the

Supreme Court indicating that collateral consequences need not be concrete and actual;

instead, a defendant must demonstrate “only the possibility of collateral legal

consequences” to preclude a finding of mootness. Id. at 654. Further, the Court held that




                                            18
there were possible collateral consequences stemming from the defendant’s violation of

probation, and therefore, the case was not moot. Id. at 654—56.

       Thereafter, this Court held that a circuit court order which granted custody of

children to their father over the mother’s objection and which found that the children were

in need of assistance was not moot despite California’s assumption of jurisdiction. In re

Kaela C., 394 Md. at 475—76. In that case, the Court concluded that there were collateral

consequences to justify engaging the issue on its merits. Id. at 464—65. Specifically, we

noted that the California court relied upon the Maryland judgment in its own custody

determinations. Id. at 465. In subsequent cases, we have identified the specific collateral

consequences that flow from felony convictions:

       Significant collateral consequences flow from Petitioner’s felony
       convictions for first-degree assault. For example, he is disqualified from jury
       service; regulated firearm possession; certain employment opportunities; and
       military service.

Kranz v. State, 459 Md. 456, 473 (2018) (footnotes omitted). This Court has also held that

collateral consequences may also occur “in the form of substantial civil penalties”

sufficient to overcome mootness. McMannis v. State, 311 Md. 534, 539 (citing Carafas,
391 U.S. at 237—38). In contrast, however, we have indicated that “minor, non-statutory,

collateral consequences alone are insufficient to avoid mootness[.]” McMannis, 311 Md.

At 539 (citing Lane, 455 U.S. at 632—33).

       We have also undertaken an inquiry into the potential collateral consequences that

may stem from restrictions on an individual’s driving privileges. Toler v. Motor Vehicle

Admin., 373 Md. 214, 216 (2003).     In that case, an ALJ suspended a defendant’s license.


                                             19
Id. at 219. Following the suspension, the defendant sought judicial review of the ALJ’s

decision after the suspension had expired. Id. at 218—19. We concluded that the case was

not moot due to the collateral consequences stemming from the initial suspension. Id.

Specifically, we determined that the defendant’s prior license suspension, although moot,

would influence any future suspensions and the associated penalties:

       If [the Defendant’s] license is subsequently suspended, which, in light of his
       atrocious driving record, is more than a conjectural possibility, he will face
       a minimum period of suspension of fifteen days, rather than two days, and a
       maximum period of ninety days, rather than thirty days.

Id.

       On prior occasions, Maryland courts have also wrestled with the specific issue

presented in this appeal, i.e. whether a petition for judicial review of an involuntary

admission is moot based on the patient’s discharge from a facility. Last year, this Court

considered what may rightfully be viewed as the predecessor to the instant appeal. In that

case, a patient was diagnosed with bipolar disorder and eventually involuntarily admitted

to a mental health facility. In re J.C.N., 460 Md. 371, 380—384 (2018). There, the

substantive issues on appeal were whether the hospital, i.e. the University of Maryland

Baltimore Washington Medical Center, (i) complied with HG § 10-632(b) which requires

an involuntary admission hearing within ten days of the date the patient is initially confined

and (ii) whether the ALJ’s involuntary admission decision was supported by substantial

evidence. Id. at 385.

       However, the importance of In re J.C.N. and its relation to the instant appeal lies

not in the substantive issues engaged therein. Instead, a third question presented in J.C.N.’s


                                             20
petition for certiorari that was not necessary to be decided and thus evaded this Court’s

review illuminates our present analysis. That third question was whether “an individual

[may] challenge an involuntary admission after the individual has been discharged from

the hospital, or does mere discharge render the appeal moot[.]” Id. at 386 n. 8. Ultimately,

we declined to answer this question because the Department of Health and Mental Hygiene

(“the Department”) conceded at oral argument that the case was not moot due to the

potential collateral consequences stemming from J.C.N.’s involuntary admission. Id. In

short, In re J.C.N. identified the doctrine of collateral consequences within the context of

involuntary admissions and brought to light that in many situations where a patient is

released from involuntary admission prior to judicial review of the admission decision,

collateral consequences likely exist and such consequences prohibit dismissal on mootness

grounds.

       On January 10, 2019, the Court of Special Appeals published an unreported opinion

in a case which contained strikingly similar facts to the instant appeal. In re A.B., No.

1680, Sept. Term, 2017, 2019 WL 290064 (Md. Ct. Spec App. Jan. 10, 2019). Although

unreported opinions of our intermediate appellate court have no precedential value and do

not constitute persuasive authority, we highlight this case merely to develop the history

and varying perspectives on collateral consequences stemming from involuntary

admissions and to illustrate the frequency in which this issue has entered our jurisprudential

gaze. See Md. Rule 1-104. In that case, like here, an ALJ involuntarily admitted a patient,

A.B., and she filed a petition for judicial review of the ALJ’s decision. Id. at *2. The

substantive issue within her petition for judicial review was whether substantial evidence

                                             21
supported the ALJ’s decision that she constituted a danger to herself. Id. at *6. Prior to

the circuit court entertaining the petition, A.B. was discharged from the facility. Id. at *2.

On this basis, the circuit court dismissed the petition as moot. Id. A.B. was a mother who

sought to regain custody of her child and had previously been hospitalized at a psychiatric

institution in Virginia. Id. at 4.

       On appeal, A.B. argued that numerous collateral consequences stemmed from her

involuntary admission.      Id.   In contrast, the Department argued that any collateral

consequences emanating from involuntary admission of A.B. were previously generated

by her stay at a psychiatric institution in Virginia. Id. at *6. Ultimately, the Court of

Special Appeals rejected the Department’s contentions and concluded that a litany of

potential collateral consequences existed and that the record was insufficient to conclude

that her stay at a psychiatric institution in Virginia was, in fact, an involuntary admission.

Id. at *4—5.

       Having reviewed the collateral consequences doctrine and its development since its

inception on both the federal and State levels, we must next turn to the collateral

consequences specifically alleged by D.L. In particular, D.L. contends that the collateral

consequences of an involuntary admission are numerous in Maryland law. Moreover, she

avers that these possible collateral consequences stemming from her involuntary admission

warrant appellate review. The alleged collateral consequences include the following: (i)

potential impact on her driving privileges; (ii) prohibiting D.L. from engaging in certain

occupations; (iii) implications towards child custody disputes; (iv) restrictions on her

immigration status; (v) prohibiting her from serving on a federal jury; (vi) implications

                                             22
towards any future involuntary admissions; (vii) the social stigmatization of mental illness;

(viii) certain statutory reporting requirements; and (ix) restricting her ability to own or

possess certain firearms at the State and federal levels. Due to the sheer number of

collateral consequences alleged, we must analyze each of the preceding consequences

individually to determine their merit.

       First, we consider whether possible collateral consequences stemming from D.L.’s

involuntary admission exist that may potentially affect her ability to obtain a driver’s

license. D.L. is correct that an individual’s right to acquire a driver’s license may be limited

by the applicant’s mental health history. Section 16-103.1(3) of the Transportation Article

(“TR”) provides that the Maryland Motor Vehicle Administration may not issue a license

to any individual “[w]ho previously has been adjudged to be suffering from any mental

disability or mental disease and who, at the time of application, has not been adjudged

competent[.]” However, based on the statute’s language, an involuntary admission would

not limit an individual’s right to obtain a driver’s license outright. The provision indicates

that only those adjudged as incompetent without being later adjudged competent will be

excluded from obtaining a license. TR § 103.1(3). At the time of her petition for judicial

review, D.L. was not old enough to obtain a driver’s license. However, she has now

reached the necessary age, and the record contains no indication that she has been

“adjudged as competent[.]” TR § 16-103.1(3). As a result, D.L.’s involuntary admission,

in conjunction with this statutory requirement, will likely generate possible collateral

consequences.



                                              23
        Second, D.L. argues that her involuntary admission will have significant collateral

consequences that will limit her employment prospects in the future. Specifically, she

contends that she will be prohibited from engaging in certain occupations. She first alleges

that her involuntary admission could render her ineligible to work as a private security

guard. Generally, for an individual to be employed as a security guard, he or she must

obtain a certification card issued by the State Police. COMAR 29.04.01.02.A.

       To obtain such a certification card, one must complete an application form setting

forth certain information about the applicant’s history, provide a photograph of the

applicant, and his or her fingerprints. COMAR 29.04.01.02.B. D.L. draws our attention

to a limiting provision which indicates that an application for a certification card may be

denied if certain conditions are met. COMAR 29.04.01.02.E. One of these conditions

indicates that a certification card may be denied if the applicant “[h]as been confined to a

mental institution for treatment of a mental disorder or disorders[.]”               COMAR

29.04.01.02.E(6).    However, this regulation does not constitute an outright ban.           A

surrounding regulation provides an exception for certain individuals. Id. Specifically, the

provision is inapplicable to those who “attach[ ] to the application a physician’s certificate,

issued within 30 days before the application, certifying that the applicant is of no danger

to himself or others.” Id.

       D.L. contends that her employment prospects are further limited by her involuntary

admission, arguing that the admission will preclude her from future employment as an

employee of a private detective agency. Like the above discussion regarding security

guards, the associated regulations provide that an individual who works as an employee for

                                              24
a private detective must apply for, be approved, and receive an identification card.

COMAR 29.04.08.03.A. The application process for a private detective identification card

contains language identical to that found within regulation concerning security guard

certification cards, i.e. COMAR 29.04.01.02.E(6). Just as with an individual’s security

guard certification card, an application for a private detective identification card may be

denied if the applicant “[h]as been confined to a mental institution for treatment of a mental

disorder or disorders[.]” COMAR 29.04.08.03.C(6). Likewise, this regulation provides

the same exception found within the regulation concerning security guard certification

cards. Id. (providing that the exclusion is inapplicable to applicants who attach a

physician’s certificate to the application indicating that the applicant no longer represents

a danger to themselves or others).

       Sheppard Pratt argues that these COMAR provisions mitigate any collateral

consequences identified by D.L concerning restrictions on her future employment

opportunities. COMAR 29.04.01.02.E(6); COMAR 29.04.08.03.C(6). As will be seen,

this argument is a recurring theme throughout Sheppard Pratt’s brief. However, our

precedent reveals that we require only the possibility of collateral consequences to justify

overlooking the mootness which characterizes an individual appeal. See Adkins, 324 Md.

at 654. Although D.L. may have any potential restrictions on her employment capacity

removed in the future, these restrictions currently exist and are rightfully characterized by

D.L. as possible collateral consequences. This Court has never held that the possibility of

collateral consequences may be sufficiently mitigated by statute or regulation to the extent

that a case should be considered moot.

                                             25
       In addition, D.L. argues that, as a consequence of her involuntary admission, she

will likely be ineligible for certain positions within the federal government that require a

security clearance. She draws our attention to a specific form associated with the security

clearance process, which requires an applicant to disclose whether he or she has ever been

hospitalized for a mental health condition—including whether the admission was voluntary

or involuntary.    U.S. Office of Pers. Mgmt., “Questionnaire for National Security

Positions,” at 89, https://www.opm.gov/Forms/pdf_fill/SF86.pdf (last visited Aug. 12,

2019). The form also requires an applicant to disclose whether he or she has: (i) been

diagnosed by a physician or other health professional with certain psychological disorders;

(ii) any mental health conditions that would substantially adversely affect the applicant’s

judgment, reliability, or trustworthiness; (iii) been ordered by a court or administrative

agency to consult with a mental health professional; and (iv) been declared mentally

incompetent by a court or administrative agency. Id. However, the questionnaire provides

that a history of mental illness or treatment alone will not outright preclude obtainment of

a security clearance:

       The U.S. government recognizes the critical importance of mental health and
       advocates proactive management of mental health conditions to support the
       wellness and recovery of Federal employees and others. Every day
       individuals with mental health conditions carry out their duties without
       presenting a security risk . . . . most individuals with mental health conditions
       do not present security risks[.]

Id. Further, the questionnaire indicates that an applicant’s history of mental health care is

not dispositive as to whether the individual would qualify for a position that requires a

security clearance:


                                              26
       Mental health treatment and counseling, in and of itself, is not a reason to
       revoke or deny eligibility for access to classified information or for holding
       a sensitive position, suitability or fitness to obtain or retain Federal or
       contract employment, or eligibility for physical or logical access to federally
       controlled facilities or information systems. Seeking or receiving mental
       health care for personal wellness and recovery may contribute favorably to
       decisions about your eligibility.

Id. (alterations in original).

       Although the associated forms make clear that an individual’s application for a

security clearance will not be denied solely on the basis of prior mental health treatment,

the provision does not provide sufficient information regarding to what extent instances of

past mental health treatment, including involuntary admissions, would play with respect to

a security clearance determination. However, we are not convinced that a past involuntary

admission will play no role in the security clearance application process. If this was the

case, it would beg the question as to why the federal government would require such

disclosure. More likely than not, a past involuntary admission will have some broad-

reaching effect on an individual’s ability to qualify for a security clearance. Therefore, we

hold that D.L. faces possible collateral consequences regarding future employment based

on her involuntary admission to Sheppard Pratt.

       Third, D.L. argues that further collateral consequences stem from her involuntary

admission within the sphere of any child custody disputes or child in need of assistance

(“CINA”) proceedings. In the instant appeal, the circuit court did not consider collateral

consequences and therefore did not develop the record with respect to these relevant factual

underpinnings. Nonetheless, records of a prior involuntary admission will likely become

relevant within certain situations involving the custody or guardianship. For example,

                                             27
Courts and Judicial Proceedings Article (“CJ”) § 3-819.2 sets forth the factors that a court

will consider in making a custody or guardianship determination in a CINA case. In such

situations, a local department or licensed child placement agency must compile a report

detailing “the suitability of the individual to be the guardian of the child.” CJ § 3-

819.2(f)(1)(iii). Such a report includes an inquiry into a parent or proposed guardian’s

mental health history.     CJ § 3-819.2(f)(1)(iii).    Within this report, any instances of

involuntary or voluntary admissions will likely be brought to light and considered with

respect to determining the fitness of a potential custodial parent or guardian.

       In addition, an individual’s history of mental health treatment and evaluation within

the CINA context can have a greater impact than the report alone. CJ § 3-819.2(g) indicates

that a “disability” of the potential custodial parent or guardian is relevant to the extent that

“the disability affects the best interest of the child.” The provision defines “disability”

broadly in the following manner:

       (a)(1) In this section, “disability” means:

       (i)     A physical or mental impairment that substantially limits one or more
               of an individual’s major life activities;

       (ii)    A record of having a physical or mental impairment that substantially
               limits one or more of an individual’s major life activities; or

       (iii)   Being regarded as having a physical or mental impairment that
               substantially limits one or more of an individual’s major life activities.

CJ § 3-819.2(a)(1). The statute also provides that a disability of a potential custodian or

guardian are relevant to the limited extent that “the disability affects the best interest of the

child.” CJ § 3-819.2(g). Accordingly, D.L. likely faces possible collateral consequences


                                               28
with respect to future child custody or CINA determinations. In sum, her involuntary

admission would likely be referenced in the local department’s report on her suitability as

a parent. CJ § 3-819.2(f)(1)(iii). The mental illness upon which her involuntary admission

is based and the admission itself may become relevant if characterized as a disability under

CJ § 3-819.2(g). Although the record does not reflect that D.L is a parent at this time, our

jurisprudence requires only the possibility of collateral consequences. Such a possibility

exists here. Moreover, this underscores the importance of the circuit court developing a

full record and hearing testimony on these relevant factors. Such inquiry will only

illuminate the areas in which collateral consequences may or may not exist for a particular

individual.

         Fourth, D.L. points out that the Application for Naturalization (“Form N-400”)

provided by the Department of Homeland Security’s U.S. Citizenship and Immigration

services requires disclosure of whether an individual has previously been admitted to a

facility. The N-400 form requires applications to disclose if they have “EVER been

declared legally incompetent or been confined to a mental institution?” Dept. of Homeland

Security, U.S. Citizenship and Immigration Services, Form N-400, “Application for

Naturalization,” at 11, available at https://www.uscis.gov/n-400 (last visited Aug. 12,

2019).

         Sheppard Pratt responds by arguing that the record does not reflect that D.L. is not

a U.S. citizen and therefore this alleged collateral consequence is conjectural. Before this




                                              29
Court, D.L. conceded that she is a United States citizen.8 Based on D.L.’s concession, she

will not face any possible collateral consequences concerning her immigration status.

However, we note analysis concerning the existence of collateral consequences within this

context is heavily fact dependent.      While the possibility of collateral consequences

concerning immigration status could likely be an issue in future cases, based on the record

before us, we are not convinced that this concern is implicated in the instant appeal.

       Fifth, D.L. argues that, as a consequence of her involuntary admission at Sheppard

Pratt, she will be precluded from serving on a federal jury. 28 U.S.C. § 1865(b)(4) provides

that an individual is eligible to serve on federal juries unless he or she “is incapable, by

reason of mental or physical infirmity, to render satisfactory jury service[.]”          As a

preliminary issue, we must note that due to D.L.’s age she is currently unable to serve on

a federal jury. However, this provision does not indicate that an individual will be barred

from serving on a federal jury based on a historical involuntary admission. Instead, the

provision indicates that if an individual is affected by mental illness, to the extent that he

or she is unable to perform satisfactorily on a jury, then he or she is excluded from

participating in jury service. Id.

       The record before us presents insufficient evidence to conclude that, when D.L.

reaches the age of majority and is therefore eligible to serve on a federal jury, she will be

unable to perform satisfactorily as a juror simply based on an involuntary admission to


8
  D.L. made this concession in her brief before this Court. Nonetheless, information
concerning D.L.’s citizenship is not contained within the record, which underscores the
importance of establishing a detailed record in the courts below.

                                             30
Sheppard Pratt.    Moreover, the statute is devoid of any indication that any such

determination regarding jury eligibility will be based on admissions to mental health

facilities. Therefore, this alleged collateral consequence is inherently conjectural falling

below the “possibility” threshold elucidated in Adkins. 324 Md. at 654 (citing Morgan,
346 U.S. at 512—13 and Pollard, 352 U.S. at 358).

       Sixth, D.L. contends that she will suffer from collateral consequences within the

context of any future proceedings for involuntary admission. To support her position, D.L.

relies on this Court’s decision in Adkins, 324 Md. 641 (1991). In Adkins, we held that an

appeal taken from an order revoking a defendant’s probation that also had the effect of re-

imposing a portion of a previously suspended sentence was not moot because of the

potential collateral consequences stemming from that order. 324 Md. at 656. There, the

defendant completed his sentence before he could appeal the order revoking probation. Id.

at 642—43. The Court concluded that there were collateral consequences which would

prevent the appeal from being moot. Id. at 656. Ultimately, the primary collateral

consequence of the order revoking Mr. Adkins’ probation was that the order may be

relevant to and affect future criminal proceedings. Id. at 654. Specifically, Mr. Adkins

argued that if he were subsequently arrested and convicted of a crime, the order revoking

his probation would become relevant with respect to future sentencing, parole qualification,

and time served credits. Id. at 644—46.

       D.L. first attempts to analogize this case to Adkins by contending that if prior

violations of probations may be considered within future criminal prosecution, then prior

involuntary admissions may be considered at future involuntary admission proceedings as

                                            31
well. In support of her position, she urges this Court to examine several holdings of North

Carolina and Washington courts. Particularly, she draws our attention to a decision of the

Supreme Court of North Carolina, see In re Hatley, 231 S.E.2d 633 (N.C. 1977), and the

Court of Appeals of Washington, District Two. See In re M.K., 168 Wash. App. 621, 626

(2012). In contrast, Sheppard Pratt argues that Maryland’s statutory framework regulating

involuntary admissions does not contemplate prior involuntary admissions and any

involuntary admission decision is primarily based on the patient’s mental health at the time

of the hearing.

       In In re Hatley, the court held that an appeal stemming from a patient’s involuntary

admission, where the patient was released prior to judicial review, was not moot because

of the associated potential collateral consequences. The Hatley court determined that any

orders requiring involuntary admission would become relevant in future involuntary

admission proceedings. Id. at 635. The court commented, “[m]ost significantly, records

of commitments to a mental institution will certainly be used in any subsequent

proceedings for civil commitment[.]” Id. at 635 (quoting In re Ballay, 482 F.2d 648, 652

(D.C. Cir. 1973)).

       In addition to Hatley, D.L. cites to a decision by the Court of Appeals of

Washington, District Two, for the proposition that cases involving involuntary admission

are not rendered moot by an individual’s release because of the collateral consequences

associated with involuntary admission.       Therein, the court commented that “[a]n

individual’s release from detention does not render an appeal moot where collateral

consequences flow from the determination authorizing such detention.” In re M.K., 168
32
Wash. App. at 626. The foremost collateral consequence identified by the court was the

potential that a record of the involuntary admission would be used in any subsequent

involuntary admission proceeding:

              In the case of civil commitments . . . the trial court is directed to
              consider, in part, a history of recent prior civil commitments, thus,
              each order of commitment entered up to three years before the current
              commitment hearing becomes a part of the evidence against a person
              seeking denial of a petition for commitment.

Id. at 626.      Therefore, we must review Maryland’s statutory framework regulating

involuntary admissions to determine whether, as Sheppard Pratt contends, that reference to

any prior involuntary admissions are prohibited and may not be considered by an ALJ

within involuntary admission proceedings.

       The first step within any involuntary admission is a certificate for admission created

by a medical professional who examined the patient, diagnosed the patient with a

psychological disorder, and opined that the individual requires in-patient psychological

treatment. HG § 10-616(a). Such certificates are limited temporally and may not be used

if the examination referenced in the certificate was performed more than one week prior to

the physician signing the certificate or “[m]ore than 30 days before the facility. . . receives

the application for admission.” HG § 10-616(b). Additionally, Sheppard Pratt contends

that HG § 10-632(e) limits an ALJ’s admission decision to the patient’s mental health at

the time of a potential involuntary admission. The provision, in pertinent part, provides

the following:

       [An ALJ shall order] the release of the individual from the facility unless the
       record demonstrates by clear and convincing evidence that at the time of the


                                              33
       hearing each of the following elements exist as to the individual whose
       involuntary admission is sought:

       (i)     The individual has a mental disorder;

       (ii)    The individual needs in-patient care or treatment;

       (iii)   The individual presents a danger to the life or safety of the individual
               or of others;

       (iv)    The individual is unable or unwilling to be voluntarily admitted to the
               facility;

       (v)     There is no available less restrictive form of intervention that is
               consistent with the welfare and safety of the individual[.]

HG § 10-632(e)(2).

       Based on our review of Maryland’s statutory framework concerning involuntary

admission and the record as a whole, we find Sheppard Pratt’s arguments on this point

unconvincing. Although involuntary admission is based on an admission certificate that is

temporally limited and the hearing judge’s determination is based on an individual’s mental

health and behavior at the time of the hearing, there is no outright prohibition against an

ALJ considering an individual’s past mental health history. Such mental health history

would ultimately encompass any prior involuntary admissions. In fact, Sheppard Pratt’s

substantial reliance on HG § 10-632(e) is unwarranted because the provision does not

forbid a hearing judge from considering prior incidents of mental health or prior instances

of psychiatric treatment.

       In addition, out of practical concerns, Sheppard Pratt’s position becomes less

persuasive when one considers how D.L.’s prior stay at Mann RTC made its way into the

record. During the hearing, Dr. Seidel testified that “we are trying to place her back at

                                              34
[Mann RTC] at the Sheppard Pratt Towson campus where she has been before” and

“[s]he’s been at [Mann RTC], she doesn’t want to go back[.]” As evident, there is no

outright prohibition against introducing evidence or commenting that an individual had

previously stayed at an RTC or been admitted to a mental health facility. We find Sheppard

Pratt’s contrary contentions unavailing.

       Sixth, D.L. argues that she will face additional collateral consequences stemming

from her involuntary admission based on the social stigmatization of mental illness. This

Court has previously recognized the “stigma that often attaches, however unreasonably, to

a person with a mental disease[.]” State v. Marsh, 337 Md. 528, 536 (1995) (quoting

Treece v. State, 313 Md. 665, 677 (1988)). The Supreme Court has also commented on

the stigma that attaches to involuntary admissions:

       [I]t is indisputable that involuntary commitment to a mental hospital after a
       finding of probable dangerousness to self or others can engender adverse
       social consequences to the individual. Whether we label this phenomena
       “stigma” or choose to call it something else is less important than that we
       recognize that it can occur and that it can have a very significant impact on
       the individual.

Addington v. Texas, 441 U.S. 418, 425—26 (1979). Several of our sister states have also

held that the associated social stigma of an involuntary admission constitutes a collateral

consequence which prevents dismissal on mootness grounds. See In re Joan K., 273 P.3d
594, 597 (2012); Bradshaw v. State, 210 Idaho 429, 432 (1991); In re Splett, 143 Ill. 225,

228-29 (1991); State v. Lodge, 608 S.W.2d 910, 912 (1980).

       Sheppard Pratt counters that any records concerning involuntary admission of D.L.

are substantially protected under the Health Insurance Portability and Accountability Act


                                            35
(“HIPAA”). It first argues that any records of a patient’s mental health treatment are

confidential. 42 U.S.C. § 1320d(6); 45 CFR § 164.502(a). The associated HIPAA

provisions also significantly limit external access to protected health information. 45 CFR

§ 164.502(a) (limiting access to such information to individuals, for treatment or payment

of health care operations, with the patient’s consent, and other exceptions not relevant to

the instant appeal). See also 45 CFR § 164.512. HIPAA’s protection of patient information

is enforceable because entities or business associates that violate provisions of HIPAA are

subject to civil monetary penalties. See 45 CFR §§ 164.402, 404. Additionally, any non-

permitted access to information protected under HIPAA carries criminal penalties. 45 CFR

§ 2508.18.

       In addition to federal informational protections that would limit the dissemination

of any records or information concerning an individual’s mental health treatment, an

individual’s medical records are also confidential under Maryland law. HG § 4-302(a).

Pursuant to Maryland’s system of protecting medical records, violation of any provision

concerning the confidentiality of medical records is subject to criminal penalties. See HG

§ 4-309(d) (providing criminal penalties for willful violations of confidentiality); HG § 4-

309(e) (providing more substantial criminal penalties to those obtaining medical records

through deception); and HG § 4-309(f) (indicating that violators will be liable for actual

damages).

       Despite these informational protections, it does not amount to an outright ban on

dissemination of information concerning an individual’s mental health history.          For

instance, some information concerning D.L.’s prior stay at Mann RTC made its way into

                                            36
the record without offending these HIPAA protections. Further, these protections do not

guarantee that records of an individual’s past mental health treatment will be entirely

shielded from access. In fact, in the words of the Department of Health and Human

Services’ guidance materials, HIPAA “support[s] information sharing by providing

assurance to the public that sensitive health data would be maintained securely and shared

only for appropriate purposes or with express authorization of the individual.” HHS.gov,

Understanding Some of HIPAA’s Permitted Uses and Disclosures, available at:

https://www.hhs.gov/hipaa/for-professionals/privacy/guidance/permitted-

uses/indext.html (last visited Aug. 12, 2019). Although the informational protections

afforded such information at both the State and federal levels may mitigate the

dissemination of such information to an extent, they do not constitute an outright ban on

disclosure. Accordingly, D.L. faces possible collateral consequences stemming from her

involuntary admission based on the social stigmatization of mental illness.

       Lastly, D.L. argues that she will be subject to collateral consequences that concern

her ability to own, possess, or transfer firearms at both the State or federal levels. First,

pursuant to § 5-133.2(c) of the Public Safety Article (“PS”), facilities are required to submit

to the Federal Bureau of Investigation’s (“FBI”) National Instant Criminal Background

Check System (“NCIS Index”). Particularly, a facility must submit to the NCIS Index the

name and identifying information of the individual admitted, the date of admission, and

the name of the facility. PS § 5-133.2(c)(2). This requirement is not unique in its

application to those who are involuntarily admitted. The reporting requirement also applies

to those who are voluntarily admitted to a facility and stay there for longer than thirty

                                              37
consecutive days.    PS § 5-133.2(c)(1)(i).       Based on the statute’s language, D.L.’s

information was transmitted to the FBI for addition to the NCIS index based on her

involuntary admission to Sheppard Pratt. Therefore, a possible collateral consequence

exists. Furthermore, this requirement is interrelated with potential restrictions on D.L.’s

ability to own firearms at the federal level. See 2013 Md. Laws ch. 427. Accordingly, we

must analyze the potential collateral consequences D.L. may face through potential

restrictions on her ability to own or possess firearms.

       D.L. contends that, as a consequence of her involuntary admission, she will be

precluded from owning or possessing certain firearms under Maryland law. See PS § 5-

118(b)(3)(xi) (excluding those who are involuntarily admitted to a facility from owning

regulated firearms). See also PS § 5-205(b)(10) (prohibiting those who are involuntarily

admitted from possessing rifles and shotguns). We must first note that, due to D.L.’s age,

she is currently unable and will be unable to legally own a firearm for several years.

Additionally, although the restrictions of PS § 5-205(b)(10) would ordinarily apply, the

form commitment order provides the following paragraph:

       FURTHERMORE, I FIND THAT THE INDIVIDUAL CANNOT
       SAFELY POSSESS A FIREARM BASED UPON CREDIBLE EVIDENCE
       OF DANGEROUS TO OTHERS, THEREFORE THE INDIVIDUAL
       MUST:

       1. Surrender to law enforcement authorities any firearms in the individual’s
          possession; and
       2. Refrain from possessing a firearm unless the individual is granted relief
          from firearms disqualification in accordance with [PS] § 5-133.3




                                             38
(emphasis in original). However, the ALJ in this case failed to check the corresponding

box and sign this paragraph. Therefore, based on the commitment order, D.L. is not subject

to restrictions on possessing firearms found in PS § 5-205(b)(10).

       Nonetheless the restrictions apply to her ability to own a regulated firearm and her

ability to obtain a firearm application is limited. PS § 5-118(b)(3)(xi). See also PS § 5-

118(b)(3)(vii) (indicating that an individual may not file a firearm application if he or she

“suffer[s] from a mental disorder as defined in [HG] § 10-101(i)(2) and ha[s] a history of

violent behavior against the firearm applicant or another.”).9 Sheppard Pratt argues that

any restrictions on D.L.’s ability to own firearms are sufficiently mitigated by statutory

provisions which can potentially allow her to regain this right in the future. In particular,

PS § 5-133.3 enables individuals that are prohibited from owning or possessing certain

firearms to have this right reinstated. An aggrieved individual may file an application

signed by a physician licensed and certified in psychiatry or psychology providing

information about the individual’s former mental health treatment, the length of the

treatment, and whether the applicant would pose a safety risk to themselves or others if

allowed to possess a firearm. PS § 5-133.3(d).

       The ability for this class of individuals to purchase, possess, or transfer firearms is

also limited by federal law. For example, 18 U.S.C. § 922(d)(4) prohibits the sale or

transfer of firearms to one who has been adjudicated as mentally defective or one who “has


9
  A similar provision exists within PS § 5-205(b)(6), which prohibits an individual from
possessing or owning a rifle or shotgun if the individual has a history of violent behavior
towards themselves or others.

                                             39
been committed to any mental institution[.]”10 However, much like its State counterpart,

this federal provision is not unlimited in its scope. Individuals affected by the provision

may file an application with the Attorney General to remove these restrictions. 18 U.S.C.

§ 925(c). The Attorney General will grant such applications if, based on the circumstances

surrounding the applicant’s disability, subsequent record, and reputation demonstrate that

the applicant will not “be likely to act in a manner dangerous to public safety and that

granting of the relief would not be contrary to the public interest.” Id.

       Sheppard Pratt argues that these statutory provisions that permit those who have

been involuntarily admitted to regain the ability to own or transfer firearms sufficiently

mitigate any collateral consequences stemming from D.L.’s involuntary admission.

Nonetheless, as reiterated throughout our discussion, our analysis of collateral

consequences focuses on the possibility of collateral consequences. Adkins, 324 Md. at

654. Although existing possible collateral consequences may be statutorily mitigated to

some degree, such an inquiry falls beyond the ambit of our analysis. Although these

mitigating provisions exist, they do not undercut the existence of possible collateral

consequences. Additionally, with respect to the limitations on firearm ownership at the

federal level, although applications may be filed with the Attorney General to reinstate an



10
  We note that this provision is likely implicated by D.L.’s prior stay at Mann RTC based
on the language concerning voluntary admissions. In short, the record does not adequately
reflect the nature of D.L.’s prior stay at Mann RTC, i.e. whether voluntary or involuntary.
The interaction between D.L.’s prior stay at Mann RTC and the involuntary commitment
undergirding the instant appeal will be discussed in detail shortly hereafter. See infra at
39—43.

                                             40
individual’s firearm rights, there is no guarantee that the application will be granted. Put

simply, any mitigating effect these statutory provisions provide is ad hoc and emerges after

judicial action has engendered any collateral consequences.

       Next, we turn to the distinction between facilities and RTCs to ascertain the extent

to which D.L.’s prior stay at Mann RTC would affect our determination regarding the

existence of collateral consequences.

       This case involves a subsidiary issue that concerns the difference between a

“facility” as used in HG § 10-613 and an RTC as defined within HG § 19-301(p). As noted

above, D.L. was admitted to Mann RTC prior to the involuntary admission at issue in the

present appeal. Sheppard Pratt argues that a majority of these collateral consequences from

D.L.’s involuntary admission are attributable to her prior stay at Mann RTC. Primarily,

they argue that an RTC meets the statutory definition of a facility and therefore, a majority

of the alleged collateral consequences that may limit D.L.’s rights, i.e., owning firearms,

employment, and social stigma,11 were implicated by her prior stay at Mann RTC rather

than her involuntary admission to Sheppard Pratt which this appeal centers upon.


11
   As noted above, the State statutory provisions restricting a certain individual’s rights are
primarily based upon an individual’s prior admission to a facility. See PS § 5-118(b)(3)(xi)
(requiring disclosure of whether an individual has ever been “committed to a facility” for
the purpose of applications to own registered firearms); PS § 5-205(b) (prohibiting the
possession of firearms for those “involuntary committed to a facility[.]”).

Additionally, at the federal level, the relevant statutory provisions use the term “mental
institutions” rather than facility. 18 U.S.C. 922(d)(4) (prohibiting sale of firearms to
individuals that have “been committed to any mental institution[.]”). The regulations
concerning employment also utilize the term “mental institution” rather than facility. See
COMAR 29.04.01.02.E(6); COMAR 29.04.08.03.C(6).

                                              41
       Based on the scant record before us, we cannot confidently determine that sufficient

overlap exists between an RTC and a facility. The Court of Special Appeals held that any

collateral consequences D.L. may face already existed based on her prior stay at Mann

RTC. The court commented that her “stays at the Mann RTC . . . are involuntary

commitments because [D.L.] is a minor[,]” and “we hold that the instant involuntary

commitment does not generate potential collateral consequences that were not already

created by [D.L.]’s prior and subsequent commitments.” D.L. v. Sheppard Pratt Health

Sys., Inc., No. 2023, Sept. Term, 2016, 2018 WL 896905, at *8 (Md. Ct. Spec. App. Feb.

12, 2018). However, during the hearing before the circuit court, when discussing whether

an RTC constitutes a less restrictive form of intervention, counsel for Sheppard Pratt

testified that “a residential treatment center, which is yes, considered a less-restrictive

environment to the extent that there’s no involuntary admission process.”

       After concluding that her stay at Mann RTC was an involuntary admission, which

stands in opposition to testimony adduced at the hearing in the courts below, the Court of

Special Appeals determined that a majority of the alleged collateral consequences may be

attributed to D.L.’s stay at Mann RTC and therefore cannot flow from D.L.’s involuntary

admission at Sheppard Pratt. In particular, based on its determination that D.L.’s prior stay

at Mann RTC was an involuntary commitment, the court concluded that the following

statutory restrictions had already been implicated: (i) FBI NCIS reporting; (ii) Maryland

restrictions to firearms ownership;12 (iii) State driving privileges; (iv) governmental


12
   PS § 5-118(b)(3)(xi) (prohibiting those who have been involuntarily committed to a
facility from acquiring a firearm application); PS § 5-205(b)(10) (prohibiting possession
                                             42
employment; and (v) the social stigmatization of mental illness. Before this Court,

Sheppard Pratt echoes the analysis of our intermediate appellate court, arguing that D.L.’s

prior stay in Mann RTC implicates the above mentioned collateral consequences.

       The Health-General Article defines an RTC as “a psychiatric institution that

provides campus-based intensive and extensive evaluation and treatment of children and

adolescents with severe and chronic emotional disturbances who require a self-contained

therapeutic, educational, and recreational program in a residential setting.” HG § 19-

301(p). In contrast, HG § 10-101(g)(1) provides that the term ‘“facility’ means any public

or private clinic, hospital, or other institution that provides or purports to provide treatment

or other services for individuals who have mental disorders.” HG § 10-101(g)(1).

       Despite Sheppard Pratt’s contentions that D.L.’s earlier stay at Mann RTC was an

admission—either voluntary or involuntary, juveniles are not always necessarily placed at

RTCs based on admissions and the record before us does not adequately reflect the

underlying situation which compelled D.L.’s stay at Mann RTC. Instead, a juvenile may

be placed at an RTC based on interaction with the criminal justice system. See generally

CJ § 3-8a-15.     In fact, the Maryland Department of Juvenile Services explains the



or ownership of a rifle or shotgun where the owner has previously been involuntarily
admitted to a facility); PS § 5-133(b)(10) (prohibiting the possession of regulated firearms
where an individual has been involuntarily committed). All of these statutory provisions
reference HG § 10-101 for the definition of a facility.

The federal restrictions on an individual’s ability to transfer firearms is broader than those
at the State level and does not require an individual be involuntarily admitted. Instead, the
provision excludes those from transferring firearms if he or she “has been adjudicated as a
mental defective or has been committed to any mental institution[.]” 18 U.S.C. § 922(d)(4).

                                              43
procedure through which a juvenile found involved, in what would otherwise constitute

criminal conduct, may end up at an RTC:

       The juvenile court may commit a youth to the care of DJS. Legal custody of
       the youth is thereby transferred to the Department. A range of out-of-home
       program options (or placements) have been developed for committed youth.
       Community-based program options include placement in a foster home,
       group home, or independent living program. Placements in non-community
       settings include Intermediate Care Facilities for Addictions (ICFA),
       Residential Treatment Centers (RTC), DJS-operated Youth Centers, and
       secure confinement facilities. DJS operates seven facilities in Maryland and
       contracts with others both in-state and out-of-state.

2018 Data Resource Guide, Section IV: Committed Programs, Maryland Department of

Juvenile            Services            at           144,            available           at:

https://djs.maryland.gov/Documents/DRG/Data_Resource_Guide_FY2018_full_book.pd

f (last visited Aug. 12, 2019).

       In addition, other sources confirm that a juvenile may be placed in an RTC based

on involvement with the juvenile criminal system:

       Less than 1% of children in DHR out-of-homecare are placed in the State’s
       most restrictive placements (hospitalizations), while an average of 4% are in
       non-community-based placements (Residential Treatment Centers,
       Correctional Institutions, or Secure Detention (Table 21)). Both of these
       placement categories are necessitated by severe mental health and medical
       needs, and/or involvement in the juvenile/adult criminal justice system;
       these placements are primarily driven by the behavioral needs of the child
       rather than the family’s inability to provide a safe environment, although past
       abuse and trauma may contribute to individual children’s mental health
       issues and/or criminal acting-out behaviors.

State of Maryland Out-Of-Home Placement and Family Preservation Resource Plan 2013,

the        Governor’s          Office        for       Children,        available        at:

http://dlslibrary.state.md.us/publications/JCR/2013/2013_14.pdf (last visited Aug. 12,


                                             44
2019) (emphasis added). Prior Maryland cases confirm this interpretation. See Long v.

Maryland State Dep’t of Pub. Safety and Corr. Servs., 230 Md. App. 1, 18 (2016); In re

Nick H., 224 Md. App. 668, 672 (2015); In re William G., 52 Md. App. 131, 132 (1982);

In re Glenn H., 43 Md. App. 510, 513 (1979).

       Put simply, although there may be a slight overlap between the definitions of an

RTC and a facility within the Health-General Article, based on the record before us, we

lack the requisite clarity to determine that D.L.’s prior stay at Mann RTC was actually an

admission. As we have demonstrated, juveniles are occasionally placed in RTCs as a result

of interaction with the criminal justice system. The record does not provide sufficient detail

from which we can conclude that D.L.’s prior stay at Mann RTC was an involuntary

admission as represented by Sheppard Pratt. Therefore, because there was no hearing on

the merits in the circuit court, we determine that the record is insufficient to prove that the

collateral consequences were implicated by D.L.’s earlier stay at Mann RTC.

       Accordingly, we hold that D.L. faces possible collateral consequences stemming

from her involuntary admission. Although some of these possible collateral consequences

may be implicated by an individual’s earlier voluntary or involuntary admission, the record

before us is sparse and does not indicate whether D.L.’s prior stay at Mann RTC was an

involuntary admission. Because D.L. faces collateral consequences from her involuntary

admission, we need not analyze the several exceptions to the mootness doctrine or whether

D.L. preserved the capable of repetition yet evading review exceptions for our review. We

remand to the circuit court to analyze the substantive issues within D.L.’s petition for

judicial review, i.e. whether an available less restrictive form of intervention existed.

                                              45
Overall, we must note that analysis of whether an individual faces collateral consequences

as a result of an involuntary admission is heavily fact dependent and the existence of such

collateral consequences may vary dependent upon the facts of a particular case.

                                    CONCLUSION

       D.L. faces collateral consequences as a result of her involuntary admission. As we

have determined that D.L. is subject to several collateral consequences stemming from her

involuntary admission, the instant appeal is not moot and the circuit court erred by

dismissing D.L.’s petition for judicial review as moot based simply on her release from

Sheppard Pratt.



                                              JUDGMENT OF THE COURT OF
                                              SPECIAL APPEALS REVERSED
                                              AND CASE REMANDED TO THAT
                                              COURT FOR REVERSAL OF THE
                                              JUDGMENT BY THE CIRCUIT
                                              COURT FOR HOWARD COUNTY
                                              AND REMAND TO THAT COURT
                                              FOR FURTHER PROCEEDIGNS
                                              CONSISTENT WITH THIS OPINION.
                                              COSTS   TO   BE    PAID   BY
                                              RESPONDENT.




                                            46